SHARP, Judge.
The appellant’s defense counsel requested a jury instruction on maximum and minimum penalties, which the trial court denied. In an abbreviated fashion, the trial court explained that the requested instruction would confuse the jury because of the additional instruction that they must not consider the consequences of their verdict. Defense counsel failed to formally object to the denial of his requested instruction, but it is apparent that the trial court understood the basis for the requested instruction, and that it ruled upon it. In a similar case, Thomas v. State, 419 So.2d 634 (Fla.1982) [1982 F.L.W. 397], the Florida Supreme Court held that it was not necessary for defense counsel to say “I object.”
Therefore, we reverse the judgment and conviction appealed and remand for a new trial. Tascano v. State, 393 So.2d 540 (Fla.1980).
COBB and COWART, JJ., concur.